UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: February 5, 2014 (Date of earliest event reported) Callidus Software, Inc. (Exact name of Registrant as specified in its charter) Delaware 000-50463 77-0438629 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification No.) 6200 Stoneridge Mall Road, Suite 500, Pleasanton, CA 94588 (Address of principal executive offices) (Zip Code) (925) 251-2200 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition Callidus Software, Inc. announces financial results for the quarter ended December 31, 2013. Item9.01. Financial Statements and Exhibits. (d) Exhibits The following exhibit is furnished herewith: Exhibit Number Description Press Release of Callidus Software Inc. dated February 5, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CALLIDUS SOFTWARE, INC. Date: February 5, 2014 By: /s/ Bob L. Corey Bob L. Corey Chief Financial Officer, Senior Vice President, Finance and Operations EXHIBIT INDEX Exhibit Number Description Press Release of Callidus Software Inc. dated February 5, 2014
